Title: To Alexander Hamilton from Jonathan Dayton, 22 June 1799
From: Dayton, Jonathan
To: Hamilton, Alexander


          
            Dear General,
            Elizth. Town June 22nd. 1799
          
          Acquainted with Capt. Joel Davis of your State, I take the liberty of recommending him to you for the command of a  compy. in the eventual army. He is active, temperate and, I believe, in every respect well qualified for that charge and station. His zeal in support of our Government & it’s Administration knows no bounds and furnishes a sure ground of reliance upon him in any critical emergency.
          With the highest esteem & respect I am Dr Sir your most obedt.
          
            Jona: Dayton
          
          M. Genl. Hamilton—
        